DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 48 and 50-64 are pending in the application. Claims 48, 53, 55, 57, 63, and 64 are currently amended. Claims 1-47, 49, and 65 have been canceled. No new claims are currently added.

Response to Arguments
With regards to Applicant’s remarks March 4, 2021:
Regarding the rejection of claims 48 and 50-65 under 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant’s amendment has been fully considered and is sufficient. Therefore, the rejection has been withdrawn. 
Regarding the rejection of claims 48 and 50-65 under pre-AIA  35 U.S.C. 102(b), Applicants argue that “there are no voice command applications within the Application, thus, the cited portions of Salmenkaita are not understood to teach or disclose this feature of claim 48”. Examiner disagrees because claim 48 is broad enough to include voice command applications disclosed in Salmenkaita. Claim 48 fails to identify what type of applications are being managed such as to distinguish from Salmenkaita. Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 48 and 50-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salmenkaita et al. (US 2004/0176958 A1).
As to claim 48, Salmenkaita teaches a system for automatically managing one or more processes created by a plurality of software providers (Fig. 1), comprising:
one or more network services comprising a mobile service contextualization component [network server performs context determination for the user utilizing engines and algorithms] (abstract, par. [0011], Fig. 2B) generating and sending one or more context information to at least one mobile device over the network [generating and sending selection of a subset of recommended services and associated voice shortcuts for the recommended services] (par. [0087], [0088]); 
	said at least one mobile device having a plurality of applications running thereon, (Figs. 1, 6), the at least one mobile device comprising:
a network context engine configured to access the one or more network services over a network [mobile devices contains hardware and software, e.g., 
a mobile context registry maintaining a listing of said one or more context information [service log 110] (par. [0075]); 
a device context engine [context inference engine] (Fig. 2B) coupled to said network context engine such that said device context engine communicates with said mobile context registry (par. [0211]), wherein the at least one mobile device and said one or more applications utilize said one or more context information from said mobile context registry [recommended services are utilized by voice commands] (par. [0039]) to characterize the capabilities and requirements of each of said one or more applications [selecting service category and service requirements from displayed list] (Figs. 3B and 3C). It is noted that “to characterize” is a statement of intended use. 

	As to claim 50, Salmenkaita teaches that said at least one mobile device further comprises an extensible application programming interface [controlling application access] (par. [0223]).

	As to claim 51, Salmenkaita teaches that said extensible application programming interface is configured to allow the one or more applications to access the one or more context information and one or more information capture resources [controlling application access] (par. [0223]). It is noted that “to allow” is inactive step.



As to claim 53, Salmenkaita teaches a call notification interface that is configured to receive updates for the one or more applications and configured to subscribe to changes in the one or more context information (Fig. 4A, par. [0111]).

As to claim 54, Salmenkaita teaches that the one or more network services further comprises a network awareness function [function that allows user to change stored service preferences in order to discover new and different services] (Fig. 3D). It is noted that “to facilitate discovery” suggests intended use and is not accorded full patentable weight. 

	As to claim 55, Salmenkaita teaches a security function controlling access to the one or more network services [limiting system capabilities available for application programs, limiting access] (par. [0230], [0231]).



As to claim 57, Salmenkaita teaches that the one or more information capture resources are selected from the group consisting of cameras, scanners, GPS, magnetic card readers, and RFID reader (Fig. 3B).

As to claim 58, Salmenkaita teaches that the one or more context information is selected from the group comprised of electronic form and electronic forms data instance (par. [0038]).

As to claim 59, Salmenkaita teaches that the one or more context information for each of the one or more applications is received by the at least one mobile device from one or more network services (par. [0113]).

As to claim 60, Salmenkaita teaches that the at least one mobile device is configured to automatically create a registry of processes that are available to the at least one mobile device (par. [0211]).

As to claim 61, Salmenkaita teaches that the network context engine is configured to automatically discover network services available to the at least one mobile device (par. [0247]).

As to claim 62, Salmenkaita teaches that the at least one mobile device is configured to limit access to the one or more context information to authorized mobile application only [limiting system capabilities available for application programs, limiting access] (par. [0230], [0231]).

As to claim 63, Salmenkaita teaches a secure framework configured to control access to one or more context information exposed to mobile application running on the mobile device, wherein the secured framework is coupled with the network context engine, the extensible application programming interface and the call notification interface (par. [0223]).

As to claim 64, Salmenkaita teaches that the security framework controls access to the one or more network services via a password protection scheme, or an encryption scheme, or a biometric input [limiting system capabilities available for application programs, limiting access] (par. [0230], [0231]).

References Cited But Not Used
Scian et al. (US 2008/0222118 A1) teaches automatically launching an application program at the wireless mobile device with application context of the received contact data (claim 22).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442